          Case 1:21-cr-10148-GAO Document 32 Filed 09/22/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS


 UNITED STATES OF AMERICA

                                                    CRIMINAL No. 21-cr-10148-GAO
        v.

 BIN LU

         Defendant


                       JOINT MOTION TO CONTINUE SENTENCING


       The parties jointly move to continue the November 10, 2021 sentencing in the above

matter to a mutually-convenient date approximately 90 days hence. As grounds, the parties state

that they are in the process of gathering information that will be relevant to the Court in making

its sentencing determination. In addition, counsel for Mr. Lu will be on trial in another state this

Fall and will be traveling the week of November 8, 2021.



                                                      Respectfully submitted,

                                                      NATHANIEL R. MENDELL
                                                      Acting United States Attorney


Bin Lu
By his Attorney,

/s/ Paul V. Kelly/EMC                         By:     /s/ Eugenia M. Carris
PAUL V. KELLY, Esq.                                   EUGENIA M. CARRIS
                                                      Assistant United States Attorney
         Case 1:21-cr-10148-GAO Document 32 Filed 09/22/21 Page 2 of 2




                               CERTIFICATE OF SERVICE


        I hereby certify that this document was filed through the ECF system which sends copies
electronically to the registered participants as identified on the Notice of Electronic Filing.


                                                   /s/ Eugenia M. Carris
                                                   EUGENIA M. CARRIS
                                                   Assistant United States Attorney




Date: September 22, 2021




                                               2
